DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of some certified copies of papers, however, a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because of the following informality: Fig. 7 does not show element S105 as recited on page 18 in the as-filed specifications.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detecting unit, reading unit, and synthesizing unit in claim 11, reading unit in claim 12, estimating unit in claims 13 and 14, first acquiring unit, second acquiring unit, and correcting unit in claim 15, selecting unit and synthesizing unit in claims 16 and 17, synthesizing unit in claim 18, first acquiring unit and synthesizing unit in claim 19, and generating unit, synchronizing unit, and outputting unit in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, as found in the as-filed specifications, page 8, 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claims 1 and 11, the limitation(s) of “detecting a trigger”, “reading out parameters”, and “synthesizing a singing voice”, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. More specifically, the mental process of a first human recognizing a request from a second human to sing a song, the first human looking up the musical preferences of the second human in a written down table, 
This judicial exception is not integrated into a practical application because the recitation of a “system”, “detecting unit”, “reading unit”, and “synthesizing unit” in claim 11 reads to generalized computer components, based upon the claim interpretation wherein the structure is interpreted using page 10, line 1, through page 11, line 6, in the specification. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 does not recite any further limitations. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using generalized computer components to detect, read, and synthesize amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

With respect to claims 2 and 12, the claims recite “estimating an emotion” and “parameters according to the user…and the emotion…are read”, which reads on a 

With respect to claims 3 and 13, the claim recites “voice of the user is analyzed” and “the emotion is estimated”, which reads on a human hearing a particular characteristic, such as a person speaking slowly with a quiver and monotone voice, and recognizing that as indicative of sadness. The recitation of an estimating unit in claim 13 reads to generalized computer components.

With respect to claims 4 and 14, the claim recites “estimating an emotion based on contents of the voice…or…pitch, a volume, or a change in speed”, which reads on a human hearing a particular characteristic, such as a person speaking slowly with a quiver and monotone voice, and recognizing that as indicative of sadness. The recitation of an estimating unit in claim 14 reads to generalized computer components.

With respect to claims 5 and 15, the claim recites “acquiring lyrics”, “acquiring melody” and “correcting one”, which reads on a human reading lyrics from a piece of paper, reading the sheet music with the melody that will be associated with the lyrics, and writing down the lyrics on the sheet music so that the words match with the musical notation. The recitation of a first acquiring unit, second acquiring unit, and correcting unit in claim 15 reads to generalized computer components.
, which reads on a human choosing a paper on which is written the voice characteristics of a singer who corresponds to a particular style of music and singing the song emulating that singer. The recitation of a selecting unit and a synthesizing unit in claim 16 reads to generalized computer components.

With respect to claims 7 and 17, the claim recites “selecting a plurality of databases”, and “using voice fragments”, which reads on a human choosing papers on which are written the voice characteristics of several singers who correspond to a particular style of music and singing the song emulating aspects of the different singers’ voice styles. The recitation of a selecting unit and a synthesizing unit in claim 17 reads to generalized computer components.

With respect to claims 8 and 18, the claim recites “lyrics…are recorded in association with each other” and “synthesizes…using the lyrics”, which reads on a human reading lyrics written on a paper where the lyrics are organized on the page according to individual user, and singing a song using the lyrics read from the page. The recitation of a synthesizing unit in claim 18 reads to generalized computer components.

	With respect to claim(s) 9 and 19, the claim(s) recite(s) “acquiring lyrics from one source” and “synthesizing…using the lyrics”, which reads on a human reading lyrics written on a paper where the lyrics are written, and singing a song using the lyrics read from the page. The recitation of a first acquiring unit and a synthesizing unit in claim 19 reads to generalized computer components.
, which reads on a human writing down a musical score for an instrument on blank sheet music, writing the lyrics onto the sheet music so that they match the timing of the instrumental notes, and singing the vocal component while playing the instrumental part on the instrument. The recitation of a generating unit, a synchronizing unit, and a synthesizing unit in claim 20 reads to generalized computer components.
	
	These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 11-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan et al. (U.S. Patent No. 10891928), hereinafter Luan, in view of Silverstein (U.S. Patent No. 9721551), hereinafter Silverstein.

Regarding claims 1 and 11, Luan teaches
(claim 1) A singing voice synthesis method comprising (a solution of supporting a machine to automatically generate a song (2:26-28)):
(claim 11) A singing voice synthesis system comprising (a system for automatic song generation (4:14-16)):
(claim 11) a detecting unit … (the processor performs various processes based on the programs (3:15-22), such as acting in response to user input, i.e. detecting unit (11:16-30,39-52);
(claim 11) a reading unit … (the processor performs various processes based on the programs (3:15-22), such as selecting existing lyrics, using segments of existing songs, and using voice characteristics, i.e. a reading unit (6:27-29), (8:4-7,18-22), (11:39-52));
(claim 11) a synthesizing unit… (the processor performs various processes based on the programs (3:15-22), such as generating a song singing waveform, i.e. synthesizing unit (11:39-52));  

detecting a trigger for singing voice synthesis (the module acts in response, i.e. detecting a trigger, to a user input, such as an instruction to synthesize a song, that includes generating a singing waveform, i.e. singing voice synthesis (11:16-30,39-52);
reading out parameters according to a user who has input the trigger … used for singing voice synthesis … (the creation intention of the user is input, i.e. according to a user who has input the trigger, and refers to one or more features expected to be expressed by the song (4:48-52), and is used by the lyrics generating module to select existing lyrics, i.e. reading out parameters, conforming to the creation intention (6:27-29), the template generating module may use candidate segments that are melody segments of one or more existing songs, i.e. reading out parameters, (8:4-7,18-22), and the song synthesizing module uses voice characteristics of a singer for the song that may be a voice personalized for the user, i.e. reading out parameters, to generate a song singing waveform for the song performance, i.e. used for singing voice synthesis (11:39-52),(12:13-14)); and
 synthesizing a singing voice by using the read-out parameters (the song synthesizing module generates a song singing waveform for the song performance, i.e. synthesizing a singing voice (11:39-52), using the generated lyrics, the melody indicated by the template, and the voice characteristics of a singer for the song, i.e. using the read-out parameters (6:27-29),(8:4-7,18-22),(11:39-52),(12:13-14)).  
While Luan provides the use of stored information and trained models to generate lyrics, a melody, and a singing waveform, Luan does not specifically teach that the information is stored in a table associated with the user, and thus does not teach
reading out parameters according to a user who has input the trigger from a table in which parameters … are recorded in association with the user.
reading out parameters according to a user who has input the trigger from a table in which parameters … are recorded in association with the user (user preferences, i.e. according to a user…recorded in association with the user, such as musical experience descriptors and table parameters, i.e. table in which parameters…are recorded, are used during automated music composition Fig. 27B6, 36B, (41:18-24),(143:14-34), where an example use is the selection of the song form based on the song form sub-phrase parameter table, i.e. reading out parameters (14:1-10), and the user accesses the system to initiate the system to compose and generate music, i.e. user who has input the trigger (8:19-23)).
Where Luan teaches that the parameters are used in the generation of a singing waveform using specific voice characteristics (11:39-52).
Luan and Silverstein are analogous art because they are from a similar field of endeavor in automatic generation of music based on user input. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of stored information and trained models to generate lyrics, a melody, and a singing waveform teachings of Luan with the selection of specific parameters from parameter tables saved in user preferences as taught by Silverstein. The motivation to do so would have been to achieve a predictable result of enabling the system to use saved user preferences to accurately and quickly satisfy the user’s requests (Silverstein (143:14-23)).

Regarding claims 2 and 12, Luan in view of Silverstein teaches claims 1 and 11, and Luan further teaches
the singing voice synthesis method has estimating an emotion of the user who has input the trigger (if the input of the user, i.e. user who has input the trigger, includes audio, such as through a voice input (3:59-61),(4:28-30), the spectrum properties of the speech may be analyzed to determine the emotions expressed by the input audio, i.e. estimating an emotion (5:46-59), which is included in the module for automatically generating lyrics and a melody, i.e. singing voice synthesis method (4:18-20)), and, 
(claim 12) an estimating unit (the processor performs various processes based on the programs (3:15-22), such as analyzing the properties of the speech to determine the expressed emotions, i.e. estimating unit (5:46-59)). 
Silverstein further teaches in the table, the parameters … are recorded in association with the user and emotions (user preferences include table parameters, i.e. in the table, the parameters…are recorded in association with the user (41:18-24),(143:14-34), and include descriptors associated with different emotions, such as a pop song in 4/4 meter being Happy, and a rock song in ¾ meter being Sad Fig. 36B, (45:46-57)), 
in the reading out the parameters from the table, parameters according to the user who has input the trigger and the emotion of the user are read out (user preferences such as musical experience descriptors and table parameters, i.e. parameters according to the user, are used during automated music composition Fig. 27B6, (41:18-24),(143:14-34), where parameters loaded within the subsystems, i.e. in the reading out the parameters from the table, include descriptors associated between emotions, i.e. emotion of the user Fig. 36B, (45:46-57), and where the user accesses .  
Where Luan teaches that the parameters are used in the generation of a singing waveform using specific voice characteristics (11:39-52).
And where the motivation to combine is the same as previously presented.

Regarding claims 3 and 13, Luan in view of Silverstein teaches claims 2 and 12, and Luan further teaches
a voice of the user is analyzed and the emotion of the user is estimated based on a result of the analysis (if the input of the user includes audio, such as through a voice input, i.e. a voice of the user (3:59-61),(4:28-30), the spectrum properties of the speech may be analyzed to determine the emotions expressed by the input audio, i.e. emotion of the user is estimated based on a result of the analysis (5:46-59)).  

Regarding claims 4 and 14, Luan in view of Silverstein teaches claims 3 and 13, and Luan further teaches  
at least processing of estimating an emotion based on contents of the voice of the user or processing of estimating an emotion based on a pitch, a volume, or a change in speed regarding the voice of the user (if the input of the user includes audio, such as through a voice input, i.e. voice of the user (3:59-61),(4:28-30), the spectrum properties of the speech, i.e. contents of the voice, may be .  
(claim 14) an estimating unit (the processor performs various processes based on the programs (3:15-22), such as analyzing the properties of the speech to determine the expressed emotions, i.e. estimating unit (5:46-59)). 

Regarding claims 5 and 15, Luan in view of Silverstein teaches claims 1 and 11, and Luan further teaches 
acquiring lyrics used for the singing voice synthesis (the lyrics generating module to selects or generates lyrics, i.e. acquiring lyrics (6:27-29,47-49), where the song synthesizing module generates a song singing waveform for the song performance using the lyrics, i.e. singing voice synthesis (11:39-52));
acquiring a melody used for the singing voice synthesis (the template generating module may use candidate segments of one or more existing songs or generate the melody, i.e. acquiring a melody (8:4-7,18-22),(10:34-38), where the song synthesizing module generates a song singing waveform for the song performance using the lyrics, i.e. singing voice synthesis (11:39-52)); and
correcting one of the lyrics and the melody based on another (the pre-divided candidate melody segments may be classified according to respective creation intentions, such as emotion, and may be further selected to match each lyrics segment (10:4-16), where a lyrics segment may have a predefined length or may be divided by a structure of words, i.e. based on the lyrics, and the candidate melody segment is .  
(claim 15) a first acquiring unit…(the processor performs various processes based on the programs (3:15-22), such selecting or generating lyrics, i.e. first acquiring unit (6:27-29,47-49));
(claim 15) a second acquiring unit… (the processor performs various processes based on the programs (3:15-22), such as selecting candidate segments or generating a melody, i.e. a second acquiring unit (8:4-7,18-22),(10:34-38));
(claim 15) a correcting unit… (the processor performs various processes based on the programs (3:15-22), such as selecting melody segments that match the distribution of words of the lyrics, i.e. correcting unit (8:18-29)).

Regarding claims 6 and 16, Luan in view of Silverstein teaches claims 1 and 11, and Luan further teaches
selecting one database according to the trigger from a plurality of databases in which voice fragments acquired from a plurality of singers are recorded (the voice model may be trained using a plurality of voice segments of a certain singer and saved in a database as a predefined voice model, i.e. database…in which voice fragments…are recorded (3:37-41),(11:61-12:12), where the system may determine a corresponding voice of a singer for the song, such as the user expecting a personalized voice, i.e. according to the trigger (11:39-46),(12:13-20), by obtaining a voice model saved in a particular location, i.e. selecting one database, where voice models can be trained for one or more specific speakers based on inputted voice , wherein, 
in the synthesizing the singing voice, the singing voice is synthesized by using voice fragments recorded in the one database (the voice model used to synthesize the song singing waveform, i.e. the singing voice is synthesized (11:39-46), may be trained using a plurality of voice segments of a certain singer, i.e. using voice fragments, and saved in a database as a predefined voice model, i.e. recorded in the one database (3:37-41),(11:61-12:12)).  
(claim 16) a selecting unit… (the processor performs various processes based on the programs (3:15-22), such as obtaining a voice model saved on a database, i.e. selecting unit (11:39-46));
(claim 16) a synthesizing unit… (the processor performs various processes based on the programs (3:15-22), such as generating a song singing waveform, i.e. synthesizing unit (11:39-52)).

Regarding claims 7 and 17, Luan in view of Silverstein teaches claims 1 and 11, and Luan further teaches
selecting a plurality of databases according to the trigger from a plurality of databases in which voice fragments acquired from a plurality of singers are recorded (the voice model may be trained using a plurality of voice segments of a certain singer or singers and saved in a database as a predefined voice model, i.e. database…in which voice fragments…are recorded (3:37-41),(11:61-12:12), where the system may determine a corresponding voice of a singer for the song, i.e. according to , wherein, 
in the synthesizing the singing voice, the singing voice is synthesized by using voice fragments obtained by combining a plurality of voice fragments recorded in the plurality of databases (the voice model used to synthesize the song singing waveform, i.e. the singing voice is synthesized (11:39-46), may be trained using a plurality of voice segments of multiple singers, including voice segments input from the user, i.e. combining a plurality of voice fragments, where voice models can be trained for one or more specific speakers based on inputted voice segments from those singers, i.e. voice fragments acquired from a plurality of singers, and saved in multiple locations, i.e. plurality of databases (3:37-41),(11:61-12:20)).  
(claim 17) a selecting unit… (the processor performs various processes based on the programs (3:15-22), such as obtaining a voice model saved on a database, i.e. selecting unit (11:39-46));
(claim 17) a synthesizing unit… (the processor performs various processes based on the programs (3:15-22), such as generating a song singing waveform, i.e. synthesizing unit (11:39-52)).

Regarding claims 9 and 19, Luan in view of Silverstein teaches claims 1 and 11, and Luan further teaches
acquiring lyrics from one source selected from a plurality of sources according to the trigger (the lyrics generating module selects lyrics, i.e. acquiring lyrics (6:27-29,47-49), where the lyrics are from one or more pieces of existing lyrics classified according to theme, content, or emotions, i.e. from a plurality of sources, where the lyrics are selected based on their conforming to the creation intention, i.e. from one source…according to the trigger (6:27-46)), wherein, 
in the synthesizing the singing voice, the singing voice is synthesized by using the lyrics acquired from the selected one source (the song synthesizing module generates a song singing waveform, i.e. singing voice is synthesized, for the song performance using the selected lyrics that conform to the creation intention, i.e. using the lyrics acquired from the selected one source (6:27-46),(11:39-52)).  
(claim 19) a first acquiring unit…(the processor performs various processes based on the programs (3:15-22), such selecting or generating lyrics, i.e. first acquiring unit (6:27-29,47-49));
(claim 19) a synthesizing unit… (the processor performs various processes based on the programs (3:15-22), such as generating a song singing waveform, i.e. synthesizing unit (11:39-52)).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan, in view of Silverstein, and further in view of Foster et al (U.S. Patent No. 8423366), hereinafter Foster.

Regarding claims 8 and 18, Luan in view of Silverstein teaches claims 1 and 11.

in the table, lyrics used for the singing voice synthesis are recorded in association with the user, and, 
in the synthesizing the singing voice, the singing voice is synthesized by using the lyrics recorded in the table.  
Foster, however, teaches in the table, --text-- used for the … voice synthesis are recorded in association with the user (the server device includes a data store in the form of arrays, lists, or tables, i.e. in the table, where text based messages are stored in associate with a message sender, i.e. lyrics…are recorded in association with the user (7:53-8:3), and the text-to-speech module synthesizes the textual message being read aloud by the sender, i.e. voice synthesis (5:1-4,16-25)), and, 
in the synthesizing the … voice, the … voice is synthesized by using the --text-- recorded in the table (text-to-speech module synthesizes the textual message, i.e. using the text, stored in association with the message sender, i.e. recorded in the table, being read aloud by the sender, i.e. the … voice is synthesized (5:1-4,16-25),(7:53-8:3)).  
(claim 18) the synthesizing unit (the processors process instructions that execute the functionality of the application (6:47-51), such as the text-to-speech module synthesizing the textual message being read aloud, i.e. synthesizing unit (5:1-4,16-25)).

Luan, Silverstein, and Foster are analogous art because they are from a similar field of endeavor in audible synthesis of information for a user to hear. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the storage of lyrics in classifications that are used for the synthesis of a singing voice teachings of Luan, as modified by Silverstein, with the storage of text messages in association with a particular individual as taught by Foster. The motivation to do so would have been to achieve a predictable result of enabling messages to be read aloud using the voice characteristics associated with the user who sent the message (Foster (5:16-25)).

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan, in view of Silverstein, and further in view of Kobayashi (U.S. Patent No. 7241947), hereinafter Kobayashi.

Regarding claims 10 and 20, Luan in view of Silverstein teaches claims 1 and 11.
While Luan in view of Silverstein provides the generation of a song singing waveform and the generation of a musical score that matches input user lyrics, Luan in view of Silverstein does not specifically teach the generation of an accompaniment for a synthesized voice, and thus does not teach
generating an accompaniment corresponding to the synthesized singing voice; and
synchronizing and outputting the synthesized singing voice and the generated accompaniment.  
(claim 20) a generating unit
(claim 20) a synchronizing unit
(claim 20) an outputting unit
Kobayashi, however, teaches generating an accompaniment corresponding to the synthesized singing voice (performance data is used to generate both a signing voice waveform, i.e. synthesized singing voice, and an accompaniment waveform, i.e. generating an accompaniment corresponding Fig. 1, (5:30-35),(6:47-55),(8:30-33)); and
synchronizing and outputting the synthesized singing voice and the generated accompaniment (the mixer synchronizes and overlays the singing voice waveform and accompaniment waveform, i.e. synchronizing…the synthesized singing voice and the generated accompaniment, and reproduces the synchronized waveforms as an output waveform Fig.1, (8:34-42), where the output waveform is output via a sound system, i.e. outputting (11:22-23)).  
(claim 20) a generating unit (the voice synthesizing program is run by the CPU, i.e. (13:63-58), including generating an accompaniment waveform, i.e. generating unit Fig. 1, (8:30-33));
(claim 20) a synchronizing unit (the voice synthesizing program is run by the CPU, i.e. (13:63-58), including a mixer that synchronizes and overlays the singing voice and accompaniment waveforms, i.e. synchronizing unit Fig. 1, (8:34-42));
an outputting unit (the voice synthesizing program is run by the CPU, i.e. (13:63-58), including outputting the output waveform via a sound system, i.e. outputting unit (11:22-23));
Luan, Silverstein, and Kobayashi are analogous art because they are from a similar field of endeavor in generation of music to be output to a user. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the generation of a song singing waveform and the generation of a musical score that matches input user lyrics teachings of Luan, as modified by Silverstein, with the additional generation of an accompaniment waveform synchronized to the singing voice waveform as taught by Kobayashi. The motivation to do so would have been to achieve a predictable result of enabling a robot apparatus to support human activity through entertainment (Kobayashi (11:26-33)).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659